Citation Nr: 1024428	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-38 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include arthritis.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to a compensable rating for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2008 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Indianapolis, Indiana, which denied the claims listed on the 
cover sheet.

With the exception of the claim for service connection for 
diabetes mellitus, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.

2.  There is no evidence of a current diagnosis of diabetes 
mellitus.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated in-service, 
and it may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309(a), (e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
May 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, what 
part VA will attempt to obtain, and notice of how disability 
ratings and effective dates are assigned in the event service 
connection is granted.  The Board finds the letter content-
compliant with the VCAA.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  (Emphasis added).  The Board notes the Veteran 
was not afforded a VA examination.  This is discussed 
below.  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from date 
of termination of active duty service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§  3.307, 3.309.  Further, when a veteran served on the land 
mass of the Republic of Vietnam for any period of time within 
the recognized period of war, and later develops diabetes 
mellitus at any time, service connection is allowed secondary 
to presumed exposure to herbicides.  38 C.F.R. §§ 3.307, 
3.309(e).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always, 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

The initial matter discussed is the fact the Veteran was not 
afforded a VA examination prior to the denial of his claim.  
The RO arranged an examination, but the Veteran was unable to 
report due to his incarceration.  No further attempts at 
arranging an examination are documented in the claims file.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that: 1) the claimant 
has a current disability or signs and symptoms of a current 
disability; 2) the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and, 3) the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  (Emphasis added).  The threshold for 
the duty to get an examination is rather low.   McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board finds Elements 1 and 3 are not demonstrated by the 
evidence.  Element 2 is not a factor, for as noted earlier, 
in light of his ground service in the Republic of Vietnam, 
all the Veteran needs to obtain service connection is 
evidence of a diagnosis of diabetes mellitus.  The April 1974 
Report Of Medical Examination For Separation notes that 
urinalysis for albumin and sugar were negative, and his 
endocrine system was assessed as normal.  An April 1986 
report of VA examination notes no abnormality of his 
endocrine system or in his laboratory tests, and the only 
disorder diagnosed was his hearing loss.  The Board's review 
of the Veteran's VA outpatient records up to 2001 reveals no 
evidence of a diagnosis of diabetes mellitus.  The Board 
notes further that the Veteran's claim notes pre-diabetic, 
and that it started in 1967.  As already noted, the probative 
medical evidence of record shows that not to be the case.  
Thus, the Board finds the preponderance of the evidence is 
against the claim.  38 C.F.R. §§ 3.159(c)(4); 3.303, 3.307, 
3.309(a), (e).  The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.


REMAND

In Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that VA adjudicators must tailor such assistance to the 
peculiar circumstances of confinement, and that "such 
individuals are entitled to the same care and consideration 
given to their fellow veterans."  The Court further observed 
in Bolton v. Brown, 8 Vet. App. 185, 191 (1995), that when a 
Veteran is incarcerated the potential for conducting an 
examination at the confinement facility must be explored.  

Although the Veteran did not inform the RO of his mailing 
address at the state prison where he is incarcerated, he 
noted in his notice of disagreement that he did not report 
for the scheduled examinations because he was incarcerated.  
The Board finds no evidence in the claims file of any 
subsequent efforts to arrange an examination at the 
confinement facility, or to have the Veteran transported to 
the nearest VA medical facility-if prison officials would be 
inclined to do so.  

The Board also notes the U. S. Army and Joint Services 
Records Research Center has confirmed the Veteran's claimed 
stressor for his PTSD claim.  Thus, affording the Veteran VA 
examinations by appropriate examiner(s) must again be 
addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, to 
include any treatment records maintained by 
the confinement facility where the Veteran 
is incarcerated, who have treated him for 
an acquired mental disorder, a bilateral 
hearing loss, and/or a bilateral knee 
disorder.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative, if any, are 
to be notified of unsuccessful efforts in 
this regard, in order to allow the veteran 
the opportunity to obtain and submit those 
records for VA review.

2.  After the above is complete, regardless 
of whether additional records are obtained, 
the AMC/RO shall arrange VA examinations of 
the Veteran by a psychologist, an 
audiologist, and an orthopedist.  The 
audiologist is to determine the current 
severity of the Veteran's bilateral hearing 
loss.

The psychologist is to determined whether 
the Veteran meets the diagnostic criteria 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM -IV) for a 
diagnosis of posttraumatic stress disorder.  
All appropriate diagnostic tests for PTSD 
are to be performed.  After examining the 
Veteran, reviewing the psychological 
testing results, if any, and reviewing the 
claims folder, the examiner should diagnose 
any acquired psychiatric disorder present.  
If PTSD is found, the specific stressor 
should be set forth, to include whether in-
service or thereafter.  If other 
psychiatric pathology is present, the 
etiology should be described to the extent 
possible.  To the extent a determination 
cannot be made without resort to 
speculation, that too should be noted in 
the examination reports.
  
If the orthopedist diagnoses any knee 
disorder, she/he must opine whether it is 
at least as likely as not, is there a 50/50 
chance, that any diagnosed disorder is 
related to the Veteran's active service, to 
include the instances noted in the service 
treatment records, or to some other event.  
The claims folders must be made available 
to the examiners for review as part of the 
examination.

Any opinion should be fully explained and 
the rationale provided.  In preparing the 
requested opinions, the examining physician 
must note the following: 

?	"It is due to" means 100 percent 

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
May 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, what 
part VA will attempt to obtain, and notice of how disability 
ratings and effective dates are assigned in the event service 
connection is granted.  The Board finds the letter content-
compliant with the VCAA.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  (Emphasis added).  The Board notes the Veteran 
was not afforded a VA examination.  This is discussed 
below.  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from date 
of termination of active duty service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§  3.307, 3.309.  Further, when a veteran served on the land 
mass of the Republic of Vietnam for any period of time within 
the recognized period of war, and later develops diabetes 
mellitus at any time, service connection is allowed secondary 
to presumed exposure to herbicides.  38 C.F.R. §§ 3.307, 
3.309(e).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always, 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

The initial matter discussed is the fact the Veteran was not 
afforded a VA examination prior to the denial of his claim.  
The RO arranged an examination, but the Veteran was unable to 
report due to his incarceration.  No further attempts at 
arranging an examination are documented in the claims file.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that: 1) the claimant 
has a current disability or signs and symptoms of a current 
disability; 2) the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and, 3) the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  (Emphasis added).  The threshold for 
the duty to get an examination is rather low.   McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board finds Elements 1 and 3 are not demonstrated by the 
evidence.  Element 2 is not a factor, for as noted earlier, 
in light of his ground service in the Republic of Vietnam, 
all the Veteran needs to obtain service connection is 
evidence of a diagnosis of diabetes mellitus.  The April 1974 
Report Of Medical Examination For Separation notes that 
urinalysis for albumin and sugar were negative, and his 
endocrine system was assessed as normal.  An April 1986 
report of VA examination notes no abnormality of his 
endocrine system or in his laboratory tests, and the only 
disorder diagnosed was his hearing loss.  The Board's review 
of the Veteran's VA outpatient records up to 2001 reveals no 
evidence of a diagnosis of diabetes mellitus.  The Board 
notes further that the Veteran's claim notes pre-diabetic, 
and that it started in 1967.  As already noted, the probative 
medical evidence of record shows that not to be the case.  
Thus, the Board finds the preponderance of the evidence is 
against the claim.  38 C.F.R. §§ 3.159(c)(4); 3.303, 3.307, 
3.309(a), (e).  The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.


REMAND

In Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that VA adjudicators must tailor such assistance to the 
peculiar circumstances of confinement, and that "such 
individuals are entitled to the same care and consideration 
given to their fellow veterans."  The Court further observed 
in Bolton v. Brown, 8 Vet. App. 185, 191 (1995), that when a 
Veteran is incarcerated the potential for conducting an 
examination at the confinement facility must be explored.  

Although the Veteran did not inform the RO of his mailing 
address at the state prison where he is incarcerated, he 
noted in his notice of disagreement that he did not report 
for the scheduled examinations because he was incarcerated.  
The Board finds no evidence in the claims file of any 
subsequent efforts to arrange an examination at the 
confinement facility, or to have the Veteran transported to 
the nearest VA medical facility-if prison officials would be 
inclined to do so.  

The Board also notes the U. S. Army and Joint Services 
Records Research Center has confirmed the Veteran's claimed 
stressor for his PTSD claim.  Thus, affording the Veteran VA 
examinations by appropriate examiner(s) must again be 
addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, to 
include any treatment records maintained by 
the confinement facility where the Veteran 
is incarcerated, who have treated him for 
an acquired mental disorder, a bilateral 
hearing loss, and/or a bilateral knee 
disorder.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative, if any, are 
to be notified of unsuccessful efforts in 
this regard, in order to allow the veteran 
the opportunity to obtain and submit those 
records for VA review.

2.  After the above is complete, regardless 
of whether additional records are obtained, 
the AMC/RO shall arrange VA examinations of 
the Veteran by a psychologist, an 
audiologist, and an orthopedist.  The 
audiologist is to determine the current 
severity of the Veteran's bilateral hearing 
loss.

The psychologist is to determined whether 
the Veteran meets the diagnostic criteria 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM -IV) for a 
diagnosis of posttraumatic stress disorder.  
All appropriate diagnostic tests for PTSD 
are to be performed.  After examining the 
Veteran, reviewing the psychological 
testing results, if any, and reviewing the 
claims folder, the examiner should diagnose 
any acquired psychiatric disorder present.  
If PTSD is found, the specific stressor 
should be set forth, to include whether in-
service or thereafter.  If other 
psychiatric pathology is present, the 
etiology should be described to the extent 
possible.  To the extent a determination 
cannot be made without resort to 
speculation, that too should be noted in 
the examination reports.
  
If the orthopedist diagnoses any knee 
disorder, she/he must opine whether it is 
at least as likely as not, is there a 50/50 
chance, that any diagnosed disorder is 
related to the Veteran's active service, to 
include the instances noted in the service 
treatment records, or to some other event.  
The claims folders must be made available 
to the examiners for review as part of the 
examination.

Any opinion should be fully explained and 
the rationale provided.  In preparing the 
requested opinions, the examining physician 
must note the following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
means 50 percent or more.
?	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
?	"It is not due to" means 100 
percent assurance of non 
relationship.

The examiner is further advised that the 
term "at least as likely as not" or a "50-
50 probability" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why the 
causation of any diagnosed knee disorder is 
unknowable?  The examiner is asked to 
attach a copy of his/her curriculum vitae 
to the report.

3.  The RO shall document all actions and 
efforts to arrange and schedule the 
examinations and ensure that all efforts 
are expended to tailor VA's assistance to 
the Veteran's specific circumstances.

4.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The 
AMC/RO should review the examination 
reports to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in any 
manner, the AMC/RO must implement 
corrective procedures at once.

5.  Then review the Veteran's claim de novo 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative, if any, a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


